Citation Nr: 1520275	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-23 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlment to a rating in excess of 10 percent for traumatic brain injury (TBI) with residual photophobia, headaches, and poor concentration.

2. Entitlement to a rating in excess of 10 percent for low back pain spondylosis of L5.

3. Entitlement to a compensable rating for right eye dilated pupil (Adie's syndrome).

4. Entitlement to service connection for left eye Adie's syndrome.

5. Entitlement to service connection for right ankle disability.

6. Entitlement to service connection for right knee disability.

7. Entitlement to service connection for bilateral foot disability.

8. Entitlement to service connection for somatoform disorder, to include as secondary to service-connected for low back pain spondylosis of L5.

9. Entitlement to service connection for cervical spineal stenosis.

10. Entitlement to service connection for hearing loss. 

11. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to October 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010, October 2011, and June 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2011 the Veteran filed an application for annual clothing allowance.  As the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND
	
A remand is required in this case to ensure that there is a complete record upon which to decide the issues, so that the Veteran is afforded every possible consideration.  

At his August 2012 VA examination the Veteran indicated he had applied for Social Security Administration (SSA) disability benefits, had been denied, and had appealed.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, those SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file. 

Further, VA treatment records indicate that an audiology evaluation was performed on February 25, 2010.  The record indicates that the Veteran had normal hearing thresholds at 250-4k sloping to mild hearing loss at 6-8kHz in the right ear and 
normal hearing thresholds at 250-6k sloping to mild hearing loss at 8kHz in the right ear with excellent word recognition bilaterally.  However, the specific testing results are not included in the VA treatment record associated with the Veteran's claims file.  On remand, the testing results, including word recognition scores, must be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain the Veteran's VA treatment records from April 2012 to present.  Also associate with his claims file the audiological testing data from the Veteran's February 25, 2010 audiology evaluation at the Marion, Illinois VA Medical Center. 

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






